999 F.2d 546
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Dennis Michael VARNADO, Defendant-Appellant.
No. 92-30400.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1993.*Decided July 6, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Dennis Michael Varnado appeals his 180-month sentence imposed following remand from this court for resentencing for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).   Relying on the Supreme Court's decision in  Taylor v. United States, 495 U.S. 575 (1990) (holding that first-degree burglary is a violent felony for the purposes of the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)), the government successfully appealed Varnado's original 71-month sentence.   Varnado contends that the district court should not have retroactively applied Taylor to enhance his sentence under the ACCA.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
The doctrine of law of the case precludes a court from re-examining issues previously decided by the same court.   United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991);   see also United States v. Rosales, 606 F.2d 888, 889 (9th Cir.1979) (court declined to reconsider sufficiency of the evidence issue in second appeal which was decided against same defendant in a prior appeal).   Here, we already considered and decided the issue of the retroactivity of Taylor in the government's original appeal.   See United States v. Varnado, No. 90-30222, unpublished memorandum disposition (9th Cir.  Jan. 13, 1992).   We held that because Varnado's case was on direct review when Taylor was decided, Taylor governed the case.   See id.   Accordingly, we decline to reconsider the question.   See Rosales, 606 F.2d at 889.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3